WEANT, Judge,
dissenting.
Because I believe that appellant Pickett’s interest in this matter is not sufficient to give him standing to maintain this appeal, I respectfully dissent.
*16Application for a liquor license or for a transfer of an existing license triggers a three-tiered statutory process: a hearing before the liquor board, an appeal to the circuit court, and a limited appeal to this Court. Standing at the board level is broad; indeed, “any person shall be heard on either side of the question.” Md.Code Ann. art. 2B, § 60(a). Standing to appeal, however, is quite narrow; the statutory scheme reflects “a clear legislative intent to restrict the right of appeal at every stage. ” Brashears v. Lindenbaum, 189 Md. 619, 626, 56 A.2d 844, 848 (1947) (emphasis added).
Md.Code Ann. art. 2B, § 175(b) provides that an appeal to the circuit court may be taken only by (1) the licensee or applicant, or (2) any group of no fewer than ten persons who are residents or real estate owners in the precinct or voting district where the licensed place of business is located or proposed to be located.
As the majority correctly notes, the statute does not indicate who has standing to appeal from the circuit court’s decision. This Court, however, has stated that the standing requirements in the circuit court (art. 2B, § 175(b)) do not apply; appeals to this Court are controlled instead by § 175(f). Jabine v. Priola, 45 Md.App. 218, 226 n. 10, 412 A.2d 1277, 1282, n. 10 (1980).1 While § 175(f) is silent as to who may appeal, in Jabine, this Court held as follows: “Logically, all those parties properly in the case at the circuit court level, by intervention or otherwise, ... may *17take an appeal to this Court if the circuit court’s decision adversely affects them.” Id. at 225, 412 A.2d at 1282. (Emphasis in original; footnote omitted.) But, the Jabine court further stated, “intervention alone is not sufficient to give a litigant standing to appeal from the circuit court; an interest, adversely affected by the court’s decision, must also be shown. Kreatchman v. Ramsburg, 224 Md. 209, 217, 167 A.2d 345, 349 (1961); Brashears v. Lindenbaum, 189 Md. 619, 628, 56 A.2d 844, 849 (1948).” 45 Md.App. at 225 n. 9, 412 A.2d at 1282 n. 9. Loughborough v. Rivermass, 213 Md. 239, 131 A.2d 461 (1957), cited in turn by Kreatchman, states the well-settled rule that “a person seeking to redress a public wrong ... must prove special damage from such wrong, differing in character and kind from that suffered by the general public.” 213 Md. at 242, 131 A.2d at 463.
The facts of Jabine, fleshed out by the majority, show that Mr. Jabine opposed a liquor license for a proposed restaurant which was to directly back up against his property. Mr. Jabine alleged that this would be detrimental to his property interest. The Jabine court stated that appellants there "demonstrated [the required] interest by virtue of their status as affected property owners.” 45 Md.App. at 225 n. 9, 412 A.2d at 1282 n. 9 (emphasis added).
The instant case is readily distinguishable from Jabine. While Mr. Jabine complained about a restaurant serving liquor that was to be located directly behind his property, the proposed license transfer here would locate a liquor store two blocks away from Mr. Pickett. Pickett, unlike Jabine, makes no allegation of any threatened property depreciation or harm peculiar to him. His interest in the matter is simply that he is of the opinion that the neighborhood is adequately served by an existing liquor store located across the street from his property.2
*18Yet the majority finds that Jabine and Pickett were in “much the same position” because both were parties before both the liquor board and the circuit court and because both “regarded themselves as affected by the proposed new license.” To allow litigants to bootstrap the “adversely affected interest” clearly required by the foregoing cases by merely “regarding themselves” as being so aggrieved is to establish an horizon determined only by the jaundice of one’s eye.
Whether an appellant has an interest in the subject matter of an appeal sufficient to maintain that appeal is a question to be decided by the appellate court. Kreatchman v. Ramsburg, 224 Md. at 217, 167 A.2d at 349. The Jabine court did just that; it found Mr. Jabine “to be an affected property owner,” implicitly because of his obvious close proximity to the proposed restaurant and because of its potentially detrimental affect on his residence.
In Kreatchman, the Court of Appeals found that a proposed shopping center, which was to be located over a mile away from Kreatchman, could not threaten to depreciate Kreatchman’s property. It is true, as the majority states, that the Kreatchman court concluded that Kreatchman’s lack of a sufficient interest should have barred him even from intervening in the circuit court, but the court also stated that “it so happens that in the present case the sufficiency of Mr. Kreatchman’s interest to sustain his appeal presents substantially the same question as the sufficiency of his interest to warrant intervention.” 224 Md. at 215, 167 A.2d at 348 (citations omitted). But, “the fact that intervention has been allowed in the trial court is *19not controlling as to the right of appeal.” Id. at 216, 167 A.2d at 349 (citing, inter alia, Brashears).
Kreatchman is an equity suit, not an appeal from an administrative board decision. 224 Md. at 214-15, 167 A.2d at 348. Intervention in an appeal from an administrative decision requires considerably less interest where the intervenor was a party at the board level. See Wright v. McCubbin, 260 Md. 11, 14-15, 271 A.2d 365, 366-67 (1970) (protestants at a zoning board hearing did not file an answer in the circuit court as required by Md.Rule B9, nor did they formally seek to intervene. Nevertheless, the circuit court judge treated them as proper parties. Their appearance itself served as an informal petition for leave to intervene). Even if the level of interest needed to intervene is less in an administrative appeal (as in McCubbin), because intervention alone is not controlling as to the right of appeal, the level of interest sufficient for an appeal from the circuit court would presumably remain the same as in Kreatchman, i.e., injury greater than that suffered by the general public.
In Brashears the Court of Appeals dismissed the appeal because the protestants had failed to intervene in the circuit court and therefore their interest in the matter was not on the record. There the court held, as the majority quoted, that “[¡Intervention is a necessary preliminary to an appeal, unless an interest, adversely affected by the decree, is shown on the face of the record.” 189 Md. at 628, 56 A.2d at 349. Significantly, what the majority omits is the very next sentence in the text—“Even where intervention is granted, it is not controlling as to the right of appeal.” Id. (citation omitted).
The majority distinguishes Kreatchman and Brashears as “intervention cases.” They are different, the majority argues, because intervention does require the showing of a special interest. The significant difference, as I understand the majority, is that in an “intervention case” one must show a special interest in order to intervene (and thus *20become a party) at the circuit court. But when, as here, one becomes a party merely by way of an answer filed under Md.Rule B9, that special interest will be presumed. In other words, in the majority’s view, a litigant with interest enough to join the appeal and become a “party” at the circuit court under Md.Rule B9 (even if that litigant could not have initiated that appeal) may now initiate an appeal to this Court without more.
Instead of “restricting appeals at every stage” as Brash-ears clearly found the legislative intent to be, the majority’s rule would open up standing in this Court to any person who originally appeared at the liquor board. As stated at the beginning of this dissent, art. 2B, § 60 allows “any person” to be heard at the board level. That person becomes a “party” merely by identifying himself on the record as having an interest in the outcome of the matter. Morris v. Howard Research and Development Corp., 278 Md. 417, 423, 365 A.2d 34, 37 (1976). The “party” at the board may, by filing an answer under Rule B9, become a party at the circuit court and then, under the majority’s rule, initiate an appeal to this Court.
Future appellants with standing would include, states the majority in its note 6, “at least” those who reside or own real estate in the voting district, because of the legislature’s recognition in § 175(b)(1) of their “significant interest in the matter.” But the legislature did not presume an interest on the part of individual property owners or residents. In § 175(b)(1), it recognized an interest on the part of ten or more such persons.3 Rule B9, however, absolutely requires that anyone who was a party at the board level be given party status in the circuit court. This, notwithstanding the majority’s note 6, certainly would include one such as Kreatchman, an area resident.
*21I consider the distinction between the intervenor cases of Brasheras, Kreatchman, and Jabine, and cases such as that at bar to be insignificant for our purposes. In Jabine, this Court said that any proper party before the circuit court, having arrived there by intervention, or otherwise, may appeal from that court’s decision if that decision adversely affects the party. 45 Md.App. at 225, 412 A.2d at 1282. Jabine makes no distinction between intervenors or those having joined the appeal in another way. Jabine does, however, restate the holdings of Kreatchman and Brashears—that intervention without an interest will not control the right to appeal. 45 Md.App. at 225, n. 9, 412 A.2d 1282, n. 9.
If a party wishing to join an appeal in the circuit court by intervention (which in itself, the majority tells us, requires an interest) must show an additional interest in order to maintain an appeal, it would seem that one joining the appeal by way of Rule B9 should, a fortiori, demonstrate the required interest.
But the majority states that once a litigant, through Rule B9, becomes a party at the circuit court, Md.Cts. & Jud. Proc.Ann. § 12-301 gives that party an appeal to this Court. I do not read § 12-301 as giving an absolute right of appeal to every party that has suffered a final judgment in the circuit court. All appeals must be from final judgments, but not all final judgments are appealable. For instance, Md.Rule 1035(b)(1) and Md.Code Ann. art. 2B, § 175(f) preclude us from reviewing the circuit court’s final judgment in a liquor board case where no subject matter jurisdiction exists. Also, § 12-302 states that “unless a right to appeal is expressly granted by law, § 12-301 does not permit an appeal from a final judgment entered or made in the exercise of appellate jurisdiction in reviewing the decision of ... an administrative agency____” In addition, these sections must be construed in the light of judicial gloss limiting appeals. Cf. Webster v. Larmore, 270 Md. 351, 311 A.2d 405 (1973) (although § 12-501, controlling appeals from the orphans court, seems to speak in abso*22lutes, it must be construed in the light of the restrictive gloss imposed by decision of the Court of Special Appeals).
I believe, as the Court of Appeals stated in Brashears, that the clear intent of the legislature is to restrict appeals in liquor board cases at every stage. That, in my opinion, means a progressive limitation on the right to appeal. Standing at the board level is broad. Standing to appeal to the circuit court is restricted to license applicants or ten or more residents or property owners. Appeals to this Court are further restricted by subject matter, but Jabine opens an appeal to parties failing to satisfy the numerical requirement of § 175(b)(1) but who nevertheless demonstrate, on the record, a. sufficient interest in the matter.
I conclude that the appellate court must, on the basis of the record, determine whether appellant has an interest in the matter sufficient to give standing. Here, appellant Pickett has not, in my view, demonstrated that interest.

. As pointed out in the majority, the Jabine court stated in a footnote that dictum in Brashears might indicate that appeals from the circuit court may be taken only by the license applicant or ten or more property owners. The dictum in Brashears was a concession by both parties that such was the case. Brashears, 189 Md. at 628, 56 A.2d at 849. In addition, however, the Brashears court begins its discussion of standing in the appellate court by stating that “[t]he applicable statutory provisions are found in art. 2B sec. 63....” (Emphasis added.) Id. at 625, 56 A.2d at 847. That section, which the court goes on to recite, is virtually identical to current Md.Code Ann. art. 2B, § 175(b)(1) governing appeals to the circuit court. This suggests that the Court of Appeals assumed the standing requirements at the appellate court level to be at least as stringent as those in the circuit court.


. Counsel summed up appellants’ interest as follows:
They [appellants] are primarily interested in preserving the neighborhood as it is and guarding against any deterioriation that would *18be occasioned by having too many stores in the area. They feel, Your Honor, as residents of the area, and people that have an interest to protect the area, their ownership in the area, the area is sufficiently accommodated by the existing liquor stores, and they don't want to see another.
Interestingly, counsel also stated on the record that Pickett did not feel particularly aggrieved when another liquor store moved in directly across the street from him. He even supported, by written testimony, a zoning variance to allow that store to erect a free standing sign.


. I would agree that the interest requirement is statutorily presumed on the part of a group of ten or more property owners and such a group would have standing to appeal. Jabine, in my opinion, provides standing for a group of less than ten only when able to demonstrate a strong interest in the subject matter.